Citation Nr: 1810760	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  12-22 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for a deep vein thrombosis (DVT).

2.  Entitlement to service connection for a disability manifested by shakiness, to include as due to undiagnosed illness.

3.  Entitlement to service connection for a disability manifested by leg pain, to include as due to undiagnosed illness.

4.  Entitlement to service connection for peripheral vascular disease (PVD), to include as due to exposure to environmental hazards.

5.  Entitlement to service connection for a stomach disability, to include as due to undiagnosed illness.

6.  Entitlement to service connection for a skin disability, to include as due to undiagnosed illness.

7.  Entitlement to service connection for a dental disability.
8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to May 1962 and July 1991 to December 1991 with additional reserve and National Guard service.  He served in Southwest Asia from July 1991 to December 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The Board remanded these claims in November 2014 and June 2016.

In September 2014, the Veteran presented sworn testimony during a video conference hearing in Cheyenne, Wyoming with the undersigned Veterans Law Judge.  A transcript of the hearing has been included with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for stomach, dental, and skin disorders and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran has or had a DVT or residuals of any prior DVT at any time during the appeal period.

2.  The Veteran's complaints of shakiness are a symptom of his nonservice-connected PVD rather than a separate and distinct disability, to include an undiagnosed illness.

3.  The Veteran's complaints of leg pain are a symptom of his nonservice-connected PVD rather than a separate and distinct disability, to include an undiagnosed illness.

4.  PVD is not shown in service; and, the preponderance of the evidence is against a finding that the Veteran's diagnosed PVD is the result of a disease or injury during his active duty service, including any exposure to environmental hazards.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a DVT have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection for a disability manifested by shakiness  have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2017).
3.  The criteria for service connection for a disability manifested by leg pain have not been met.  38 U.S.C. §§ 1110, 1117, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2017).

4.  The criteria for service connection for PVD have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I. Duties to Notify and Assist

With regard to the claims decided herein, the Board finds that the VA's duty to notify and assist has been met and the Veteran and his representative have not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The AOJ sent adequate notice letters to the Veteran in March 2009 and December 2010.  All available and relevant service treatment records and post-service medical records have been obtained.  The Veteran was also afforded sufficient VA examinations and opinions for his service connection claims in September 2016.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  There is no need to remand for additional records or examinations.


II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); DVTs, shakiness, leg pain, and PVD are not qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable for any of these claims.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2017).  

Service connection may also be established for a qualifying chronic disability, which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317(a)(1) (2017).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317(a)(2)(i) (2017).  

DVT

A review of the medical evidence of record does not establish a diagnosed DVT or any current residuals of a past DVT at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not argued that he has a current DVT or current residuals of a past DVT.  He was provided two thorough VA examinations and neither provided such a diagnosis.  The July 2015 VA examiner noted a possible DVT in 1995 but did not find any current symptoms or residuals.  The September 2016 VA examiner also did not find a current DVT and further noted that his 1995 thrombosis was not a DVT, but rather a thrombus in a superficial vein.  He noted that a follow up study the following year showed no remaining thrombus.  Despite taking a thorough history and providing a physical examination, both VA examiners found that the Veteran did not have a current diagnosis of DVT or residuals of a DVT.

The Board has thoroughly reviewed the Veteran's private and VA treatment records and finds that, while there are complaints of leg pain, there are no diagnoses of a DVT or residuals thereof.  These noted complaints of leg pain have been attributed to the Veteran's PVD, as discussed more fully below.  There is simply no medical evidence showing objective findings of any DVT symptoms or findings, nor does the Veteran contend that he has been diagnosed with such.  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of vascular symptoms in the context of a negative DVT study.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report his symptoms, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3s 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159 (a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not competent evidence of a diagnosis of a DVT.  The Veteran's opinion would also be significantly outweighed by the lack of diagnoses from VA and private physicians, who clearly hold the level of medical expertise to address the nature and etiology of the Veteran's complaints.  

As the first element of Shedden/Caluza is not met for the DVT claim, the remaining questions of in-service disease or injury and medical nexus are irrelevant.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Shakiness and Leg Pain

A review of the medical evidence of record does not reflect that the Veteran has been diagnosed as having a disability manifested by shakiness or leg pain, other than the PVD discussed below, at any time during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  

Moreover, and of significant import, the Veteran underwent VA examinations in July 2015 and September 2016 to specifically address his reports of shakiness and leg pain.  The examiners found that he did not have any separate diagnoses that accounted for his shakiness and leg pain, but rather that his symptoms of shakiness and leg pain could be attributed to his nonservice-connected abdominal aortic aneurysm (AAA), lumbar spine stenosis, and PVD.  

Consideration has been given to the question of service connection for a chronic fatigue under the provisions of 38 C.F.R. § 3.317.  The Veteran has argued that his shakiness and leg pain may be part of an undiagnosed illness that resulted from his service in Southwest Asia.  Although the above paragraphs discuss the lack of a diagnosis of a disability manifested by shakiness or leg pain, the Veteran's complaints of such do not qualify as manifestations of an undiagnosed illness under 38 C.F.R. § 3.317 either.  The Veteran does not have unexplained/undiagnosed shakiness and leg pain.  Rather, his symptom have been specifically attributed to a known clinical diagnosis - namely, his AAA, lumbar spine stenosis, and PVD.  Thus, as the Veteran's complaints of shakiness and leg pain is shown by the medical evidence to be a symptom of his nonservice-connected AAA, lumbar spine stenosis, and PVD, service connection cannot be granted under the regulations allowing for compensation for undiagnosed illnesses.

Without medical evidence of a disability manifested by shakiness or leg pain, the Veteran does not meet the first requirement set forth in Shedden/Caluza, and these claims fail on this basis.  See Shedden, supra; Caluza, supra.  Thus, service connection for a disability manifested by shakiness or a disability manifested by leg pain may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The remaining questions of in-service disease or injury and medical nexus are irrelevant.

As noted above, although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue for these claims falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of symptoms of shakiness and pain in the context of other diagnosed disorders.  See Kahana, supra.  While the Veteran is certainly competent to report his symptoms, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  His assertions are therefore not competent evidence of a diagnosis of a disability manifested by shakiness or leg pain.  The Veteran's opinion would also be significantly outweighed by the lack of diagnoses from VA and private physicians, who clearly hold the level of medical expertise to address the nature and etiology of the Veteran's complaints.  

The claims of entitlement to service connection for a disability manifested by shakiness and a disability manifested by leg pain must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz, supra.

PVD

July 2015 and September 2016 VA examination reports show that the Veteran has been diagnosed with PVD.  The first element of the Shedden analysis has been met.

A review of the Veteran's service treatment records does not reveal any diagnoses of PVD or complaints relating to the legs.  In fact, he denied cramps in the legs on his December 1991 Report of Medical History at separation.  However, his personnel records reflect that he served in Southwest Asia and is, therefore, presumed to have been exposed to some environmental hazards.  This exposure is sufficient to concede an in-service event.  The second element of Shedden is also met.  

However, despite the current diagnosis and in-service event, there is no evidence of a medical nexus to support a grant of service connection.

Significantly, the Veteran was afforded a VA examination in September 2016 to address the etiology of his PVD.  The September 2016 examiner noted the Veteran's diagnosis of PVD with claudication and persistent coldness of the extremities.  He concluded that the Veteran's PVD was likely caused by his over 30 year history of smoking, as tobacco smoking is a significant risk factor for developing PVD.  He further noted that the Veteran's PVD was not diagnosed until 10 years after discharge, also arguing against a link to service.  In light of his nonservice-related risk factor and the time between his service and his diagnosis, the examiner was unable to link the Veteran's PVD to his military service.

Consideration has been given to the Veteran's contentions that his PVD is related to his service.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses and causation findings based on medical knowledge of vascular diseases.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he has been diagnosed with PVD and regarding his military service, he is not competent to link those complaints to a particular diagnosis or etiology.  His assertions are therefore not competent evidence of a medical nexus.  

Accordingly, the Board finds that the claim of entitlement to service connection for PVD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz, supra.


ORDER

Entitlement to service connection for a DVT is denied.

Entitlement to service connection for a disability manifested by shakiness is denied.

Entitlement to service connection for a disability manifested by leg pain is denied.

Entitlement to service connection for PVD is denied.


REMAND

Remand is necessary to ensure that there is a complete record on which to decide these claims.  

With regard to the remaining service connection claims, the Board remanded them for additional development in June 2016.  The AOJ was specifically directed to obtain new VA examinations and opinions for the Veteran's claimed stomach, skin, and dental disabilities.  The Board specifically indicated that the GERD and dental examinations must include an adequate opinion on whether the Veteran's disability pre-existed service and that the skin examination must be scheduled during a flare up.  However, the GERD examination did not use the correct standard for determining whether GERD pre-existed service and the dental examination did not discuss whether the Veteran's dental problems pre-existed service at all.  Further, the skin examination was not performed during a flare up or address the severity of the disability during a flare-up.  As the AOJ did not follow the Board's remand directives, these claims must be remanded again for new VA examinations and opinions.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr, supra.

With regard to the TDIU claim, the further development and readjudication of the stomach, dental, and skin claims may affect the adjudication of the TDIU claim.  These issues are inextricably intertwined and the TDIU claim may not be adjudicated until the above-remanded service connection claims are readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for VA examinations to address the nature and etiology of his stomach, skin, and dental disabilities.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations.

With regard to the stomach claim, the examiner should answer the following questions:

a. Is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had GERD or another gastrointestinal (GI) disability that pre-existed either of his periods of active duty service?  The examiner must specifically discuss the March 1998 VA examination noting a long history of GI complaints since at least 1956.

b. If it is determined that GERD or another GI disability clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting GI disability was not aggravated beyond the natural progression of the condition?  

c. If there is insufficient evidence showing that a GI disability preexisted service (i.e., a lack of clear and unmistakable evidence), is it is as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed GI disability was caused or aggravated by his active service, including by any exposure to environmental hazards in Southwest Asia.  The examiner should address the October 1991 complaints of gastritis and diarrhea while in Southwest Asia.

With regard to the Veteran's skin claim, the examination must be scheduled during a flare of his skin condition.  If such scheduling is not feasible, the AOJ must document what efforts were taken and why it was not considered feasible.  The examiner should then obtain a thorough history of the Veteran's skin complaints, including a full description of his symptoms during a flare.  The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's skin disability was caused or aggravated by his active service, including any exposure to environmental hazards in Southwest Asia.  

With regard to the Veteran's skin claim, the examination must be scheduled during a flare of his skin condition.  If such scheduling is not feasible, the AOJ must document what efforts were taken and why it was not considered feasible.  The examiner should then obtain a thorough history of the Veteran's skin complaints, including a full description of his symptoms during a flare.  The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's skin disability was caused or aggravated by his active service, including any exposure to environmental hazards in Southwest Asia.  

With regard to the Veteran's dental claim, the Veteran's claims file should be provided to an appropriate examiner to give an addendum opinion.  The Veteran may be recalled for examination if deemed necessary.  The examiner should answer the following questions:

a. Is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran had loss of teeth or dental decay that pre-existed either of his periods of active duty service?  

b. If it is determined that the Veteran's dental condition clearly and unmistakably preexisted service, is there is clear and unmistakable (obvious, manifest, or undebatable) evidence that the preexisting dental disability was not aggravated beyond the natural progression of the condition?  

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the claims should be readjudicated.  If any of the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


